 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5                                                 ***
 6    ALEXANDER LOPEZ,                                        Case No. 2:18-cv-00480-JCM-NJK
 7                                        Petitioner,
             v.                                                          ORDER
 8
      BRIAN WILLIAMS, et al.,
 9
                                       Respondents.
10

11          Respondents’ second motion for enlargement of time (ECF No. 26) is GRANTED.
12   Respondents will have up to and including October 28, 2019, to answer the petition in this case.
13                September
            DATED this          27, 2019. 2019.
                       _ day of September
14

15
                                                            JAMES C. MAHAN
16                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                        1
